SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 19, 2009 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-124405 26- 1944595 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation) File Number) Identification No.) 4040 Barranca Pkwy, Suite #220, Irvine, CA92604 (Address of Principal Executive Offices)(Zip Code) (949) 333-7500 Registrant’s Telephone Number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01- Entry into a Material Definitive Agreement. On October 19, 2009, DigitalPost Interactive, Inc. ("DigitalPost") entered into a 3-year agreement with The Picture People, Inc. (“Picture People "), one of the largest national photography studio chains in the United States. Under the terms, DigitalPost agrees to provide, host, and maintain a new digital family media-sharing service based on its TheFamilyPost.com service which Picture People agrees to launch nationwide. The new online service will enable Picture People customers to enjoy their own, personalized family websitethatcan be used to share a lifetime of photos, professional portraits, videos, stories, family tree and more. DigitalPost agrees to pay Picture People 50% of the ongoing monthly net fees received by DigitalPost for active, paying customer subscriptions during the term of the agreement. Item 9.01—Financial Statement and Exhibits Agreement between DigitalPost Interactive, Inc. and The Picture People, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DigitalPost Interactive, Inc ``` By: /s/ Mike Sawtell Name:Mike Sawtell Title: Chief Executive Officer, President and Sole Director Date: October 22, 2009
